Per Curiam.
Once a case has been settled pursuant to stipulation it is finally terminated and may not be set down for trial on motion. The defendant, respondent’s remedy is not a motion to set aside the judgment entered pursuant to such settlement. *275He may bring suit for breach of the terms of such stipulation. (Naegeli Furniture Co. v. Holstein, 175 N. Y. Supp. 779, and cases cited therein.)
Order reversed, with ten dollars costs, and motion denied.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.